Name: Commission Regulation (EC) No 2182/98 of 9 October 1998 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: research and intellectual property;  agricultural activity;  foodstuff;  marketing;  consumption;  European Union law
 Date Published: nan

 Avis juridique important|31998R2182Commission Regulation (EC) No 2182/98 of 9 October 1998 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 275 , 10/10/1998 P. 0018 - 0018COMMISSION REGULATION (EC) No 2182/98 of 9 October 1998 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (1), and in particular Article 20 thereof,Whereas Article 4(2) of Commission Regulation (EEC) No 1848/93 of 9 July 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (2), as last amended by Regulation (EC) No 2515/94 (3), allows for action to be taken to inform the public of the meaning of the 'traditional speciality guaranteed` indication and the logo in the Community languages; whereas the action taken, notably a Community campaign directed at producers, distributors and consumers, has been demonstrably useful and effective;Whereas given the useful positive impact of the action taken to make Regulation (EEC) No 2082/92 and the logo and indication it provides for known, a four-year extension to the time limit set in Regulation (EEC) No 2037/93 (4), as last amended by Regulation (EC) No 1726/98 (5), should be made so that it can be continued and its impact increased;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Certificates of Specific Character,HAS ADOPTED THIS REGULATION:Article 1 Article 4(2) of Regulation (EEC) No 1848/93 is amended as follows:1. The word 'five` is replaced by 'nine`.2. The following subparagraph is added:'An assessment of the action taken shall be made`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 9.(2) OJ L 168, 10. 7. 1993, p. 35.(3) OJ L 275, 26. 10. 1994, p. 1.(4) OJ L 185, 28. 7. 1993, p. 5.(5) OJ L 224, 11. 8. 1998, p. 1.